Exhibit 10.1.5.3

AMENDMENT

TO THE

CONSOLIDATED EDISON RETIREMENT PLAN

Necessary Qualification Requirements as of 2009

This Amendment takes into account the necessary qualification

requirements as set forth in the “2008 Cumulative List of Changes in

Plan Qualification Requirements,” IRS Notice 2008-108.

The 2008 Cumulative List, published December 15, 2008,

reflects law changes under the Economic Growth and Tax Relief

Reconciliation Act of 2001 (EGTRRA), Pub. L. 107—16 (with technical

corrections made by the Job Creation and Worker Assistance Act of

2002 (JCWAA)), Pub. L. 104—147, the Pension Funding Equity Act of

2004 (PFEA), Pub. L. 108—218, the American Jobs Creation Act of

2004 (AJCA), Pub. L. 108—357, the Katrina Emergency Tax Relief Act

of 2005 (KETRA), Pub. L. 109—73, the Gulf Opportunity Zone Act of

2005 (GOZA), Pub. L. 109—135, the Pension Protection Act of 2006

(PPA ‘06), Pub. L. 109—280, and the U.S. Troop Readiness, Veterans’

Care, Katrina Recovery, and Iraq Accountability Appropriations Act,

2007, Pub. L. 110—28.



--------------------------------------------------------------------------------

Whereas the Internal Revenue Service annually publishes a Cumulative List to
identify statutory, regulatory and guidance changes that must be taken into
account by plan sponsors of qualified defined benefit plans. The 2008 Cumulative
List, published December 15, 2008, reflects law changes under the Economic
Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA), Pub. L. 107—16 (with
technical corrections made by the Job Creation and Worker Assistance Act of 2002
(JCWAA)), Pub. L. 104—147, the Pension Funding Equity Act of 2004 (PFEA), Pub.
L. 108—218, the American Jobs Creation Act of 2004 (AJCA), Pub. L. 108—357, the
Katrina Emergency Tax Relief Act of 2005 (KETRA), Pub. L. 109—73, the Gulf
Opportunity Zone Act of 2005 (GOZA), Pub. L. 109—135, the Pension Protection Act
of 2006 (PPA ‘06), Pub. L. 109—280, and the U.S. Troop Readiness, Veterans’
Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007, Pub.
L. 110—28;

Whereas, under section 1107 of the PPA ‘06, a plan amendment made pursuant to
any amendment made by PPA ‘06 may be retroactively effective, if, in addition to
meeting the other applicable requirements, the amendment is made on or before
the last day of the first Plan Year beginning on or after January 1, 2009. The
PPA ‘06 provisions are included in the 2008 Cumulative List;

Whereas, the Plan Administrator is authorized to amend the Retirement Plan for
statutory changes and/or for changes required for continued tax qualification.
Thus, the Plan Administrator has the authority to approve these Amendments;

Therefore, in accordance with the authority to amend the Retirement Plan for
statutory changes, the Plan Administrator is hereby amending the Retirement Plan
to take into account the requisite changes included in the 2008 Cumulative List.

 

- 2 -



--------------------------------------------------------------------------------

Amendments to

The Consolidated Edison Retirement Plan

For Tax Qualification Purposes

Taking Into Account the 2008 Cumulative List of Changes in

Plan Qualification Requirements

1. The Introduction is amended by adding at the end of the Introduction the
following language:

In December 2008, the Internal Revenue Service issued Notice 2008-108, the 2008
Cumulative List of Changes in Plan Qualification. The 2008 Determination Letter
reflects law changes under the Economic Growth and Tax Relief Reconciliation Act
of 2001 (EGTRRA), Pub. L. 107—16 (with technical corrections made by the Job
Creation and Worker Assistance Act of 2002 (JCWAA)), Pub. L. 104—147, the
Pension Funding Equity Act of 2004 (PFEA), Pub. L. 108—218, the American Jobs
Creation Act of 2004 (AJCA), Pub. L. 108—357, the Katrina Emergency Tax Relief
Act of 2005 (KETRA), Pub. L. 109—73, the Gulf Opportunity Zone Act of 2005
(GOZA), Pub. L. 109—135, the Pension Protection Act of 2006 (PPA ‘06), Pub. L.
109—280, and the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and
Iraq Accountability Appropriations Act, 2007, Pub. L. 110—28. As of October
2009, the Retirement Plan was amended to take into account those changes
required in the 2008 Cumulative List of Changes in Plan Qualification that were
not yet included in the document.

2. Article I, Definitions, Section 1.17, Cash Balance Accrued Benefit, is
amended by adding the following paragraph at the end to read as follows:

Effective January 1, 2008, the amount of the single life annuity will be
determined using the IRS Interest Rate and IRS Mortality Table. For purposes of
calculating the Cash Balance Account, as of January 1, 2008, the “applicable
interest rate” means the Cash Balance Interest Crediting Rate, as set forth in
the definition of the IRS Interest Rate for the quarter that includes the date
of determination.

3. Article I, Definitions, Section 1.51, IRS Interest Rate, is amended effective
January 1, 2009, unless stated otherwise, to add at the end of the first
paragraph the following:

The IRS Interest Rate is used for several purposes. The Retirement Plan defines
the IRS Interest Rate differently depending upon the way in which the IRS
Interest Rate is used.

 

- 3 -



--------------------------------------------------------------------------------

1. For purposes of determining the Cash Balance Interest Crediting Rate, the IRS
Interest Rate, effective January 1, 2008, means the annual rate of interest on
30-year Treasury Securities as specified by the Commissioner of the IRS for the
second full calendar month immediately preceding the calendar quarter in which
the Interest Rate is credited. However, such annual interest crediting rate
shall not be less than 3.00% or greater than 9.00%. This IRS Interest Rate is
also referred to as the Cash Balance Interest Crediting Rate.

2. For purposes of calculating a Participant’s Pension Allowance in the form of
a Level Income Option under Section 5.02(b)(6) or a Participant’s Pension
Allowance in the form of a lump sum distribution under Section 5.02(c)(3), prior
to January 1, 2008, the IRS Interest Rate means, the annual rate of interest on
30-year Treasury Securities as specified by the Commissioner of the IRS for the
second full calendar month preceding the applicable Stability Period. The second
full calendar month preceding the applicable Stability Period is referred to as
the “Look-back Month.”

3. For purposes of calculating a Participant’s Pension Allowance in the form of
a Level Income Option under Section 5.02(b)(6) or a Participant’s Pension
Allowance in the form of a lump sum distribution under Section 5.02(c)(3), on or
after January 1, 2008, and before January 1, 2009, the IRS Interest Rate means
the annual rate of interest on 30-year Treasury Securities as specified by the
Commissioner of Internal Revenue for the Look-back Month.

4. For purposes of calculating a CEI Participant’s Cash Balance Accrued Benefit
(but not for the determination of the “applicable interest rate” used to project
the Cash Balance Account) and for purposes of calculating a single life annuity
which is the Actuarial Equivalent of the Cash Balance Account, on and after
January 1, 2008, the IRS Interest Rate means the interest rate prescribed under
Code Section 417(e)(3)(C) of the Code (as it reads effective on and after the
first day of the 2008 Plan Year) for the Look-back Month.

5. For purposes of calculating the value of a Small Pension Allowance under
Section 5.01(c)(3), a Participant’s Pension

 

- 4 -



--------------------------------------------------------------------------------

Allowance in the form of a Level Income Option under Section 5.02(b)(6), or a
Participant’s Pension Allowance in the form of a lump sum distribution under
Section 5.02(c)(3), on or after January 1, 2009, the IRS Interest Rate means the
interest rate prescribed under Code Section 417(e)(3)(C) (as it reads effective
on and after the first day of the 2008 Plan Year) for the Look-back Month.

4. Article I, Definitions, Section 1.52, IRS Mortality Table, is amended
effective January 1, 2009, unless stated otherwise, to add at the end of the
first paragraph the following:

1. On and after January 1, 2008, for purposes of calculating a participant’s
Cash Balance Accrued Benefit and for purposes of calculating a single life
annuity which is the Actuarial Equivalent of the Cash Balance Account, the IRS
Mortality Table is the mortality table prescribed under Section 417(e)(3)(B) of
the Code (as it reads effective on and after the first day of the 2008 Plan
Year) as in effect on the first day of the applicable Stability Period.

2. On and after January 1, 2008, and before January 1, 2009, for purposes of
calculating a Level Income Option under Section 5.02(b)(6) or a lump sum
distribution under Section 5.02(c)(3), the IRS Mortality Table is the mortality
table prescribed by Revenue Ruling 2001-62 as in effect on the first day of the
applicable Stability Period.

3. On and after January 1, 2009, for purposes of calculating the value of a
Small Pension Allowance under Section 5.01(c)(3), a Level Income Option under
Section 5.02(b)(6) or a lump sum distribution under Section 5.02(c)(3), the IRS
Mortality Table is the mortality table prescribed under Section 417(e)(3)(B) of
the Code (as it reads effective on and after the first day of the 2008 Plan
Year) as in effect on the first day of the applicable Stability Period.

5. Article I, Definitions, Section 1.84, Stability Period, is amended effective
January 1, 2009 unless stated otherwise, to add at the end of the first
paragraph the following:

Effective January 1, 2009, Stability Period, for purposes of calculating the
Level Income Option under Section 5.02(b)(6), means the calendar year in which
occurs the Annuity Starting Date for the benefit.

 

- 5 -



--------------------------------------------------------------------------------

Effective January 1, 2009, Stability Period, for purposes of calculating a lump
sum distribution under Section 5.02(c)(3), means the calendar month in which
occurs the Annuity Starting Date for the distribution.

Effective January 1, 2009, Stability Period, for purposes of calculating the
amount of an annuity based on a Cash Balance Account, means the calendar quarter
in which occurs the Annuity Starting Date for the benefit.

Effective January 1, 2009, Stability Period, for purposes of calculating the
value of a Small Pension Allowance under Section 5.01(c)(3), means the calendar
year in which occurs the Annuity Starting Date for the benefit.

6. Article V, Automatic Form of Payment, Section 5.06, Direct Rollover of
Certain Distributions, subsection (3), Distributee, is amended effective
January 1, 2009, to add a sentence to the end of the subsection as follows:

Notwithstanding a contrary provision in the Retirement Plan, effective
January 1, 2009, a Distributee also includes a non–spousal beneficiary so long
as the non–spouse beneficiary is a designated beneficiary as defined in Code §
401(a)(9)(E). The non–spouse beneficiary can only be an individual or
individual(s) and may not be the estate of the Participant. However, if a trust
is designated as the beneficiary and the requirements of Treas. Reg. §
1.401(a)(9)-4 are met, the beneficiaries of the trust will be deemed to be
designated beneficiaries rather than the trust. If the Participant dies before
distributions have begun, and the Participant is single, a non-spousal rollover
may be made. The non-spousal rollover must be made by the end of the year
following the Participant’s death. If it is made in the year following the year
of the Participant’s death, a minimum distribution must be made with respect to
the year following the Participant’s death.

7. Article V, Automatic Form of Payment, Section 5.03, Election of Options, is
amended effective January 1, 2010, to add the following provisions at the end of
subsection (b), Written Explanation and Consent, as follows:

Effective January 1, 2010, each Employer will also include a description of
specified federal tax implications of failing to defer

 

- 6 -



--------------------------------------------------------------------------------

the Participant’s distribution of her or his Pension Allowance and provide a
statement of the amount payable to the Participant under the normal form of
benefit both upon immediate commencement and when the benefit is no longer
immediately distributable (that is, the later of age 62 or attainment of normal
retirement age).

8. Article IV, Eligibility for and Amount of Benefits, Section 4.09, Maximum
Benefit Limitation, is amended effective January 1, 2009, to add the following
at the end of subsection (a), (b) Rules for Determining the Maximum Annual
Pension Allowance Following the issuance of the Final Code Section 415
Regulations, as follows:

Effective January 1, 2009, a Participant’s “compensation” used in the
calculation of his or her Pension Allowance, whether it is his or her Annual
Compensation, Final Average Pay, Final Average Salary, or any other definition
in which compensation is used to calculate his or her Pension Allowance, shall
comply with Code Section 415(c)(3) and Treasury Regulation
Section 1.415(c)-2(d)(4), as modified by the non-elective provisions of Treas.
Reg. section 1.415(c)-2(e) and (g), as described below. Compensation shall
include (1) regular compensation for services that, absent a termination from
employment, would have been paid to the Participant if the Participant continued
in employment as an Eligible Employee, in accordance with Treasury Regulation
section 1.415(c)-2(e)(3)(ii), provided that such Compensation is paid by the
later of 2  1/2 months after termination from employment or the end of the
limitation year in which the termination from employment occurred, and
(2) payments of back pay within the meaning of Treasury Regulation section
1.415(c)-2(g)(8).

9. Article V, Automatic Form of Payment, Section 5.01(c)(3), Small Pension
Allowance, is amended effective January 1, 2009, to add the following at the end
thereof:

Effective, January 1, 2009, the calculation of the present value of a Pension
Allowance, for the purpose of this paragraph, will be based on the IRS Mortality
Table in effect on the date of distribution and the interest rate will be the
lesser of five percent (5%) or the IRS Interest Rate.

 

- 7 -



--------------------------------------------------------------------------------

10. A new Article XV, PPA Rules Relating to Funding, effective January 1, 2010,
is added to read as follows:

In accordance with Code section 401(a)(29), the Plan shall be subject to the
benefit limitations described in Code section 436, to the extent such Code
provisions apply to the Plan at the relevant time.

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed
effective as of December 31, 2009

 

/s/ Mary Adamo

Mary Adamo Plan Administrator and Vice President – Human Resources Consolidated
Edison Company of New York, Inc.

 

- 8 -



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan

The Consolidated Edison Retirement Plan is hereby amended in accordance with the
change set forth in this Amendment.

IN WITNESS WHEREOF, the undersigned has executed this instrument this 31 day of
December, 2009.

 

/s/ Mary Adamo

Mary Adamo Plan Administrator and Vice President – Human Resources Consolidated
Edison Company of New York, Inc.

306721